      Case 2:19-cv-00153 Document 1 Filed on 06/03/19 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

PORT ROYAL CONDO OWNERS                            §
ASSOCIATION,                                       §
                                                   §
        Plaintiff,                                 §
                                                   §          CIVIL ACTION NO. 2:19-cv-00153
vs.                                                §
                                                   §
WESTON INSURANCE COMPANY AND                       §
RACHEL FEAR,                                       §
                                                   §
        Defendants.                                §


      DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1441, Defendant Weston Insurance Company (“Weston”)

hereby removes the action styled and numbered 19-0111-CV-A, currently pending in the 36th

Judicial District Court, Aransas County, Texas to the United States District Court for the

Southern District of Texas, Corpus Christi Division. For the reasons set forth below, removal of

the state court action is proper under 28 U.S.C. §§ 1332, 1441, and 1446.

                                               I.
                                         INTRODUCTION

        1.         Plaintiff Port Royal Condo Owners Association (“Plaintiff”) commenced this

lawsuit on April 9, 2019, by filing Plaintiff’s Original Petition (“Original Petition”) in the 36th

Judicial District Court of Aransas County, Texas.

        2.         Plaintiff’s Original Petition names Weston Insurance Company (“Weston”) and

Rachel Fear (“Fear”) as Defendants.

        3.         This notice of removal is being filed within 30 days of the date on when Weston




DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL                                       Page 1
4844-6396-7384v1
       Case 2:19-cv-00153 Document 1 Filed on 06/03/19 in TXSD Page 2 of 5



received a copy of this petition through service or otherwise.1 Therefore, this Notice of Removal

is timely pursuant to 28 U.S.C. § 1446(b).

         4.        Because Fear has not been properly served, her consent is not necessary for this

removal.      However, to the extent necessary, Fear consents to the removal of this action.

Accordingly, the requirement that all defendants consent to removal is satisfied.

                                                     II.
                                             BASIS FOR REMOVAL

         5.        Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court

where the action is pending is located in this District.

         6.        Removal is proper under 28 U.S.C. § 1332(a) if there is complete diversity

between the parties and the amount in controversy exceeds $75,000, exclusive of interest, costs

and attorneys’ fees. These two conditions are satisfied in this matter.

A.       Removal is Proper Because Complete Diversity of Citizenship Exists Between
         Plaintiff and Defendants.
         7.        Plaintiff was, at the time this lawsuit was filed, and at the date of this Notice

remains, is a Texas Corporation and is a citizen of Texas for purposes of diversity of

citizenship.2

         8.        Weston was, at the time this lawsuit was filed, and at the date of this Notice

remains, a foreign corporation organized under the laws of the State of Florida, with its

principal place of business in Florida. Thus, Weston is a citizen of Florida.




1
     Weston has not yet been served and there is no return of service on file with the state court. Weston learned of
the filing of the lawsuit on May 22, 2019, and obtained a copy of the Petition from the state court’s website on
Mary 23, 2019. There is a Return of Service on file with the state court with regard to Rachel Fear, but that service
is defective, as the address listed for Ms. Fear is incorrect. As evidenced by the lack of her signature on the return
receipt, she has not been properly served.
2
     See Plaintiff’s Original Petition, attached as Exhibit B at, p. 1, ¶ I.


DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL                                                         Page 2
4844-6396-7384v1
         Case 2:19-cv-00153 Document 1 Filed on 06/03/19 in TXSD Page 3 of 5



          9.       Fear is an individual domiciled in the state of Florida and is citizen of Florida for

purposes of diversity of citizenship.

          10.      Because Plaintiff is a citizen of Texas and Defendants are residents of Florida,

complete diversity exists between Plaintiff and Defendants (now and on the date Plaintiff filed

this lawsuit).

B.        Removal is Proper Because Plaintiff’s Claimed Damages Exceed This Court’s
          Jurisdictional Threshold of $75,000.

          11.      Here, Plaintiff’s Original Petition states that the unpaid cost to repair the

property is $1,485,216.23.3 It is thus facially apparent that Plaintiff’s claims, exclusive of

interest, costs, and attorneys’ fees, exceed this Court’s jurisdictional threshold of $75,000. 4

                                              III.
                                  COMPLIANCE WITH 28 U.S.C. §1446

          12. In accordance with 28 U.S.C. § 1446(a) and Local Rule 81.1, Weston files this

Notice of Removal accompanied by the following exhibits:

         All executed process5 in this case, attached as Exhibit A;

         Plaintiff’s Original Petition, attached as Exhibit B;

         State Court Docket Sheet, attached as Exhibit C;

         An index of matters being filed, attached as Exhibit D; and

         List of all counsel of record, attached as Exhibit E

                                                      IV.
                                                 JURY DEMAND

          13. Plaintiff demanded a jury trial in the state court action.



3
     See Plaintiff’s Original Petition, Exhibit B at p. 10, ¶ XII.
4
     Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1999).
5
     As mentioned earlier, citation has been issued for Rachel Fear, but the return of service on file is defective.


DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL                                                            Page 3
4844-6396-7384v1
      Case 2:19-cv-00153 Document 1 Filed on 06/03/19 in TXSD Page 4 of 5



                                             V.
                                         CONCLUSION

        14. Because there is complete diversity between the parties, and the amount in

controversy exceeds $75,000, removal of this action is proper under 28 U.S.C. § 1332(a).

        15. Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice will be given

to all adverse parties promptly after the filing of this Notice, and Weston will promptly file a

copy of this Notice with the clerk of the state court where the action is pending.

        WHEREFORE, Defendant Weston Insurance Company hereby provides notice that that

this action is duly removed from the 36th Judicial District Court, Aransas County, Texas to the

United States District Court for the Southern District of Texas, Corpus Christi Division and

requests that this Court enter such further orders as may be necessary and appropriate.

                                              Respectfully submitted,


                                              By: /s/ Kristin C. Cummings
                                                  Kristin C. Cummings – Attorney-in-Charge
                                                  Texas Bar No. 24049828
                                                  Southern District Bar No. 719639
                                                  kcummings@zelle.com

                                              ZELLE LLP
                                              901 Main Street, Suite 4000
                                              Dallas, TX 75202-3975
                                              Telephone: 214-742-3000
                                              Facsimile:    214-760-8994

                                              ATTORNEY-IN-CHARGE FOR
                                              DEFENDANTS




DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL                                       Page 4
4844-6396-7384v1
      Case 2:19-cv-00153 Document 1 Filed on 06/03/19 in TXSD Page 5 of 5



OF COUNSEL:

Raven M. Atchison
Texas Bar No. 24073864
Southern District Bar No. 3028689
ratchison@zelle.com
ZELLE LLP
901 Main Street, Suite 4000
Dallas, Texas 75202-3975
Telephone:     (214) 742-3000
Facsimile:     (214) 760-8994


                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing has been served this 3rd
day of June, 2019, in accordance with the Federal Rules of Civil Procedure, by electronic filing
as follows:

        Robert W. Loree
        State Bar No. 12579200
        rob@lhllawfirm.com
        Stephen Fields
        State Bar No. 24096598
        stephen@lhllawfirm.com
        LOREE & LIPSCOMB
        777 E. Sonterra Blvd., Suite 320
        San Antonio, Texas 78258
        Telephone: 210-404-1320
        Facsimile:     210-404-1310

        ATTORNEYS FOR PLAINTIFF


                                                     /s/ Kristin C. Cummings
                                                     Kristin C. Cummings




DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL                                      Page 5
4844-6396-7384v1
